DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 31 March 2021.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19 and 20 recite “The computer program product of claim 18” objected to because of the following informalities:  The claims should recite “The system of claim 18”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by High et al., US Patent Application Publication 20170283171 A1 (“High”).

As per Claim 18 regarding “a system comprising a wireless mobile camera and stationary camera for capturing images.”  High in at least Fig.7 teaches a forklift configured to lift and move product-containing pallets and having a central computer system in two-way communication with the at least one motorized transport unit.  High in at least paragraphs 36-38 teaches a fixed video camera which captures images that are provided to the central computer system 140 to determine a present location of one or more of the motorized transport units 160 located in the space of the product storage facility.  High in at least paragraph 56 further discloses video camera or other sensors/readers installed on the forklift unit 670.
Regarding “a computing system having program instruction which when executed by the at least one processor cause the system to perform:”  High in at least Fig.2 and paragraphs 24-29 teaches a central computer system in wireless communication with the forklift unit.
Regarding “capturing and analyzing images”.  High in at least paragraph 36 discloses pallets 180, and/or motorized transport units 160, and/or forklift units 170 having labels that uniquely identify each of the pallets 180, and/or motorized transport units 160, and/or forklift units 170 when scanned by an image/video reader or ultra-wideband reader.  High in at least paragraph 36 further discloses that central computer system 140 can process and relate the identification data decoded from the labels to a mapping of the label readers at known location at the product storage facility 110.
Regarding “an inventory database”.  High in at least paragraphs 30 and 31 discloses a database 130, which may be cloud based,  for storing data associated with products 190 (e.g., location of origin of a product 190, destination of the product 190, storage requirements for the product 190 and data associated with the pallets 180 and the location of the pallet(s).

As per Claim 19, which depends from Claim 18 regarding “storing that a product is loaded on the forklift.” High in at least paragraph 31 discloses the identification of product 190 on the pallet 180 and being moved by a forklift unit 170.

As per Claim 20, which depends from Claim 18 regarding “wherein analyzing input from a stationary camera that is located in a receiving are of a warehouse includes reading a barcode on the inventory item.”   High in at least paragraph 36 further discloses that central computer system 140 can process and relate the identification data decoded from the labels to a mapping of the label readers at known locations of the product storage facility 110.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 10, 11, 12, 13, 14 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al., US Patent Application Publication 2017/0283171 A1 (“High”) and Jacobus et al., US Patent Application Publication 2014/0277691 A1 (“Jacobus”).

As per Claims 1-4, 11, 13 and 15-16 regarding “analyzing images captured by a mobile camera secured to a forklift within a warehouse to identify that the forklift has performed a first loading event and unloading event.”  High does not specifically disclose this limitation however; Jacobus in at least Fig.6 and paragraph 89 discloses a sensor attached to the forklift and is used to find pallets and pallet stacks.  Jacobus in at least paragraph 6 discloses the forklift moving to the destination storage location and storing the pallet and then moving to its next pick-up location and picking up the selected inventory holder.
Regarding “analyzing images captured by a stationary camera located in the warehouse to identify the forklift and identify an inventory item loaded on the forklift moving within the warehouse.”  High in at least paragraph 36 discloses that readers and/or camera mounted within the product storage facility 110 capture data from labels located on the forklift units 170 and the pallets 180, this data is sent back to the central computer system 140 which can determine the position of the forklift unit 170.  High does not specifically disclose “a receiving area” and a “storage area of the warehouse” however; Jacobus in at least paragraph 12 discloses based on a request for inventory from a pick-up location and move the inventory to a delivery location within a warehouse.
Regarding “storing an entry in an inventory database”.  High in at least paragraphs 30 and 31 discloses a database 130, which may be cloud based,  for storing data associated with products 190 (e.g., location of origin of a product 190, destination of the product 190, storage requirements for the product 190 and data associated with the pallets 180 and the location of the pallet(s).
It would have been obvious, at the time of the invention, to one of ordinary skill to combine the teachings of High and Jacobus regarding “inventory management” with the motivation to accurately account for inventory within a warehouse (Jacobus, paragraph 9).

As per Claims 5 and 6, which depend from Claim 1 regarding “reading a barcode on the inventory item and a barcode on the forklift.” High in at least paragraph 36 discloses that readers and/or camera mounted within the product storage facility 110 capture data from labels (bar codes) located on the forklift units 170 and the pallets 180, this data is sent back to the central computer system 140 which can determine the position of the forklift unit 170.

As per Claim 7, which depends from Claim 1 regarding “wherein analyzing input from a stationary camera located in a receiving area of a warehouse includes reading a barcode on the forklift.” High in at least paragraph 36 discloses that readers and/or camera mounted within the product storage facility 110 capture data from labels (bar codes) located on the forklift units 170 and the pallets 180, this data is sent back to the central computer system 140 which can determine the position of the forklift unit 170.

As per Claims 10 and 17, which depend respectively from Claim 1 and Claim 15 regarding “analyzing input from a stationary camera that is located in a receiving area of a warehouse includes reading a barcode on the inventory item.” High in at least paragraph 36 discloses that readers and/or camera mounted within the product storage facility 110 capture data from labels located on the forklift units 170 and the pallets 180, this data is sent back to the central computer system 140 which can determine the position of the forklift unit 170.  High does not specifically disclose “a receiving area” and a “storage area of the warehouse” however; Jacobus in at least paragraph 12 discloses based on a request for inventory from a pick-up location (receiving area) and move the inventory to a delivery location within a warehouse.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine the teachings of High and Jacobus regarding “inventory management” with the motivation to accurately account for inventory within a warehouse (Jacobus, paragraph 9).

As per Claims 12 and 14, which depend respectively from Claim 11 and Claim 13 regarding “analyzing, in response to identifying the second unloading event, images captured by the stationary camera that is located in the dispatching area of the warehouse to determine that the identified forklift is currently located in the dispatching area of the warehouse.”  High in at least paragraph 36 discloses that readers and/or camera mounted within the product storage facility 110 capture data from labels located on the forklift units 170 and the pallets 180, this data is sent back to the central computer system 140 which can determine the position of the forklift unit 170.  High does not specifically disclose “a receiving area” and a “storage area of the warehouse” however; Jacobus in at least paragraph 12 discloses based on a request for inventory from a pick-up location (receiving area) and move the inventory to a delivery location (dispatching area) within a warehouse.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine the teachings of High and Jacobus regarding “inventory management” with the motivation to accurately account for inventory within a warehouse (Jacobus, paragraph 9).

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al., US Patent Application Publication 2017/0283171 A1 (“High”) and Jacobus et al., US Patent Application Publication 2014/0277691 A1 (“Jacobus”) as applied to Claim 1 and further in view of Schneider et al., US Patent Application Publication 2002/0059121 A1 (“Schneider”).

As per Claims 8 and 9, which depends from Claim 1 regarding “wherein the storage location is identified by the mobile camera capturing an image of a location identifier displayed at the storage location in the view of the mobile camera at a time associated with the identified first unloading event.” High does not specifically disclose this limitation however; Jacobus in at least Fig.6 and paragraph 89 discloses a sensor attached to the forklift and is used to find pallets and pallet stacks.  Jacobus in at least paragraph 6 discloses the forklift moving to the destination storage location and storing the pallet and then moving to its next pick-up location and picking up the selected inventory holder.  The combination of High and Jacobus does not disclose “capturing a location identifier displayed at the storage location” however; Schneider in at least paragraph 5 discloses “storage location identifiers” within a facility which are scannable barcodes.  Therefore, it would have been obvious, at the time of the invention, to one of ordinary skill to have Jacobus’ forklift sensor to scan Schneider’s storage location identifier with the motivation to ensure that inventory is stored accurately at a particular location (Schneider, paragraphs 6 and 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DANNEMAN/Primary Examiner, Art Unit 3687